                  EXHIBIT 43




Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 1 of 13
Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 2 of 13
Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 3 of 13
Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 4 of 13
Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 5 of 13
Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 6 of 13
Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 7 of 13
Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 8 of 13
Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 9 of 13
  Call Detail
ESN:
MDN:               9063603475
Dialed Number:
Call Start Date:     7/1/2016
Call End Date:     12/31/2016
        ESN          MDN      Dialed Number Call Date & Time Call Direction Origin SID To State From City Called City Local Minutes LD Minutes Roaming Roaming LD SMSMT SMSMO MMSMT MMSMO Total KB Units

NO RECORDS FOUND




                                          Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 10 of 13
Definition of Terms used in CDR Report:

     1)    CDR – Call Detail Record.

     2)    Date & Time – Information correlates to the handset’s location where the call was placed.

     3)    MDN – (Mobile Dialing Number) Mobile number of phone within a wireless carrier’s network.

     4)    Dialed Number – Phone number linking to the MDN at the time of the call.

     5)    ESN – (Electronic Serial Number) Unique identification number embedded in a wireless CDMA phone by the manufacturer.

     6)    IMEI – (International Mobile Equipment Identifier) The ESN for a GSM handset.

     7)    Call Direction – Incoming call made to the handset or Outgoing call made from the handset.

     8)    Origin SID – The source from where the call is placed. SID is a grouping of cell towers.

     9)    From City – The city from which the call was placed in conjunction with Call Direction.

     10)   Called City – The location to which the call was placed in conjunction with Call Direction.

     11)   To State – The state to which the call was placed.

     12)   Local Minutes – Minutes used for a local call.

     13)   LD Minutes – Long Distance minutes used for a call.

     14)   Roaming – When a subscriber is using the resources of a network outside of his own.

     15)   Roaming LD - When a subscriber is using the resources of a network outside of his own while outside of the network’s home country.

     16)   SMSMT - Incoming text message. TracFone has no access to the message content.

     17)   SMSMO – Outgoing text message. TracFone has no access to the message content.

     18)   MMSMT – Incoming Multimedia message. TracFone has no access to the message content

     19)   MMSMO – Outgoing Multimedia message. TracFone has no access to the message content

     20)   Total KB- Data Usage. Example: Internet usage.

     21)   Units – A cash derivative from which TracFone deducts usage.

 Responses to Frequently Asked Questions:

          TracFone is a prepaid phone service. Customer information is not required upon activation and may be provided at the
           sole discretion of the customer.

          TracFone provides service on a month-to-month prepaid basis. If a customer fails to maintain active service each month,
           his service will be terminated and the phone number may be reassigned to a new customer.

          The SID (grouping of cell towers) and cell tower locations are managed by each underlying carrier. Information pertaining
           to a handset’s location or sector orientation must be requested from the respective carrier.

          TracFone does not have access to customer’s voice mail or text message content.

          TracFone provides CDRs as they pertain to our business. Requests directed to other carriers may provide additional
           information. For example, if a call is placed to a TracFone handset while it is turned off and the call is routed to voicemail,
           the TracFone CDRs may not show the transaction because the phone is not in use. The underlying carrier may
           nevertheless have a record of this transaction.

           IMPORTANT NOTICE: Calls that are less than15 seconds will not normally appear on the call records. Call
           detail information for some incoming and outgoing calls may also not be available due to network limitations of the
           underlying carrier.
           TracFone is headquartered in Miami, Florida. If a records custodian’s testimony will be required to
           authenticate records, we require a minimum of 2 week's notice and fully pre-paid travel arrangements.




           Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 11 of 13
                                               Auto email response

Subpoena Compliance
Subpoena’s, Court Orders and Search Warrants requesting TracFone customer’s records may be transmitted as
follows:
         TracFone Wireless, Inc.
         Attention: Subpoena Compliance
         9700 NW 112 Ave
         Miami FL 33178

TracFone Wireless, Inc. will process, complete, and return Law Enforcement requests in the form of Subpoenas,
Search Warrants or Court Orders within 14 to 30 business days (excluding weekends and Holidays). All Cell
Site/Tower/GPS Location Information, Wiretaps, Intercepts, Title lll Requests should be directed to the respective
carrier. For any additional questions or information please contact Subpoena Compliance:
          Subpoena Compliance: 800-810-7094
          Subpoena Compliance Fax: 305-715-6932
          Subpoena Compliance E-mail: subpoenacompliance@tracfone.com

PLEASE NOTE: All Subpoenas and Court Orders MUST be addressed to TracFone Wireless, Inc. if it is a Simple
Mobile number, please have it made out to TracFone Wireless, Inc. d/b/a Simple Mobile. If you will require live
testimony from our records custodian, our office requires a minimum of two-week’s notice in addition to pre-paid
travel arrangements, Park & Fly parking fees. . Non federal or non Florida based subpoenas requesting the
custodian to testify, will need a COURT ORDER signed by the judge with the verbiage stating that “TracFone
Wireless is a material witness”.


Service upon Registered Agent:
Corporate Creations, Inc., as Registered Agent for TracFone Wireless, Inc (all Simple Mobile numbers needs to be
made out to TracFone Wireless, Inc. d/b/a Simple Mobile)
Contact Number: 561-694-8107
Examples: divorce cases, business disputes, Immigration and all other non-criminal subpoenas.



E911 Exigent Circumstances
E911/Exigent Hotline Number: 800-820-8632
E911/Exigent Fax Number: 800-544-3669
*** Please note on any forms faxed if you have already received the necessary information***




Expedite Service
Subpoena Compliance Expedite Fax (fees apply): 305-715-6995
Subpoena Compliance Expedite Email Address (fees apply): expeditedsubpoena@tracfone.com

Please include a cover page with contact information and indicate the selected expedite method

       Same Day Expedite: All requests marked “Same Day Expedite” (with properly completed CALEA form)
        will be processed within 24 business hours (excluding weekends and holidays). All Expedite request with
        Same Day turnaround time will be charged at a higher rate.
       7-14 Day expedite: All requests marked “Please Expedite” (with properly completed CALEA form) will be
        processed within 7-14 business days (excluding weekends and holidays).




        Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 12 of 13
                                    EXPEDITED REQUESTS FEES


7-14 Day Expedite Fee:
Subscriber information only: $25
Call records only (last 60 days): $30 + $20 per month for each additional month
Call records for a single month (excluding above fees): $20 per month
Subscriber information and Call records (last 60 days): $55
Expedites that require certificate or affidavit, add additional fee of $40

Same Day Expedite Fees:
Subscriber information only: $50
Call records only (last 60 days): $60 + $40 per month for each additional month
Call records for a single month (excluding above fees): $40 per month
Subscriber information and Call records (last 60 days): $110
Expedites that require certificate or affidavit, add additional fee of $80.

Additional Fees:
Certificates/Affidavits for Non-Expedited request: $20
Records requiring mailing: $0.25 per printed page plus cost of shipment
Research Fee per SIM look-up: $10 ($20 for expedited requests; $40 for same day)
Research Fee per PIN look-up: $5 ($10 for expedited requests; $20 for same day)
Re-up Subscribers Account: $75

For records needed to be overnight, please provide your FedEx account number. If FedEx information is not
provided, TracFone Wireless, Inc. will bill Agency for charges.




        Case 1:17-cv-00256-MR Document 43-44 Filed 01/22/19 Page 13 of 13
